DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection in response to the filing of the applicant’s amendments/remarks filed on 10/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a Continuation of application 15/159,699, now US Patent 10,615,607.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 4-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al US PG-Pub (2015/0137606 A1) in view of Kandasamy et al US PG-Pub (2014/0211529 A1) in further view of Stratakos Wipo document (WO 2014/062168 A1).
Regarding Claims 1, 12, Adest et al discloses a system (solar panels in a power harvesting system (0042]) (inverter 304, fig 3; capacitor to inverter 650, fig 6), the system comprising: at least one photovoltaic module (solar panel 101, fig 6);  
a controller coupled between an input capacitor of an inverter and the at least one photovoltaic module (DPWM control 305/606, having MPPT circuit, between solar panel 101 and input capacitor 620 and output to inverter capacitor 640, [0063), [0065),(0068); fig 6), wherein the controller includes: 
a direct current (DC) converter (DC-DC converter may be used as a power converter, i.e., transferring the input power to output power, the input voltage varying according to the maximum power point, [0063)) configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module (converter 305 maybe shown as a buck plus boost converter. If the voltage is to be lowered, the boost portion may be shorted (e.g., FET switch 650 statically closed). If the voltage is to be raised, the buck portion may be shorted (0066]), to supply power from the at least one photovoltaic module to the input capacitor of the inverter (The converted power of the DC power source 101 may be output to the circuit through output terminals 610 and 612, across 
Adest et al further teaches the MPPT controller is configured to, based upon one or more triggers (external sensors 707 include ambient temperature sensors, solar radiance sensors, and sensors from neighboring panels. External sensors may be integrated into the converter 30, (0078]; system faults detected, [0100]) automatically change the DC converter from the forward buck mode to the boost mode (current and voltage sensing data is used by the MPPT to change the conversion ratio of the converter, (0065), [0066).(0093). (0096), [0100); the conversion controller using MPPT does monitoring and logging and includes a protection module, [0070]) and that excess power produced by the array and not used by the load may be dissipated into batteries, ([0058)). 
Adest et al lacks the teaching of the controller increasing, in a reverse boost mode, a voltage of the input capacitor of the inverter, to dissipate power from the input capacitor in the at least one photovoltaic module, and wherein the MPPT controller is configured to automatically change the DC converter to the reverse boost mode to dissipate excess energy stored in the input capacitor. 
Kandasamy teaches a photovoltaic system for connecting to an inverter having an input capacitor, the photovoltaic system comprising: at least one photovoltaic module 

Adest et al as modified lacks the teaching of dissipating the excess energy stored in the capacitor in the at least one photovoltaic module. Stratakos teaches a photovoltaic system for connecting to an inverter having an input capacitor, the photovoltaic system comprising: at least one photovoltaic module (photovoltaic module 304, inverter 306, capacitor Vin, (0034], [0035], (0037]; fig 3); and a maximum power point tracking (MPPT) controller coupled between the input capacitor of the inverter and the at least one photovoltaic module, (MPPT 302, photovoltaic module 304, inverter 306, [0034). (0037], fig 3) and having a DC-DC converter (buck-boost converter, (0078], (0088)) and automatically switch between forward and reverse conduction modes (MPPT controller 302 may alternately be configured to maximize input or output port power by maximizing a signal related to input port or output port power, [0044)). 	Stratakos further teaches the MPPT module automatically controls, using triggers (control subsystem 308 causes MPPT controller 302 to enter the reverse current operating mode, for example, when magnitude of signal lo is less than or equal to a threshold value, (0099)) a reverse conduction mode which dissipates energy stored in the capacitor into the photovoltaic module (flash and EL testing using reverse current conduction, [0049]; reverse current flows through EL device 304 to emit flash, [0053]; during flash testing, Vddh is charged up, [0065]; note Vddh is the voltage across the input capacitor 324 fig 6). 

Regarding Claims 2, 13, modified Adest et al discloses the system of claims 1, 12, and Adest et al further teaches wherein a trigger of the one or more triggers is an overvoltage condition (detecting a dangerous level of a panel before ramping up the load, [0084], [0085], [0101].
Regarding Claims 4, 15, modified Adest et al  discloses the system of claims 1, 12, and Adest et al further teaches wherein a trigger of the one or more triggers is the absence of a system OK signal, (a power line communication, may provide a handshake before any significant or potentially dangerous power level may be made available. Thus, the converters 305 would wait for an analog or digital release signal from the inverter in the associated array before transferring power to inverter, (0085]).
Regarding Claims 5, 16, Adest et al discloses the system of claims 1, 12, and Adest et al further teaches wherein the MPPT controller is further configured to change the buck converter from the forward buck mode to the reverse boost mode using a soft-start approach to avoid a surge current (during installation, there is a shock risk, [0085]; the controller slowly maximizes the current at input when adding a new installation, [0101]).
Regarding Claim 6, modified Adest et al discloses the system of claim 1, but fails to explicitly disclose wherein the MPPT controller is further configured to change 
Kandasamy teaches the controller is further configured to change between the reverse boost mode and the forward buck mode occurs on a pulse-by-pulse basis (MPPT switching between reverse and forward conduction, [0031]; switching cycle determined depending on Ith measurement, [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of GE in the invention of Adest et al in order to ensure safe operation (GE, [0036]).
	Regarding Claims 7, 18, Adest et al  discloses the system of claims 1, 12, and Adest et al further teaches wherein the controller is disposed with the inverter, and wherein the inverter is one of a central inverter, a string inverter, and a micro-inverter in photovoltaic array including one or more strings of photovoltaic modules (MPPT module connected to an inverter 104; the inverter can be split into two 110V feeds, Several solar panels may be connected to form a string of panels, (0035], [0036]).
Regarding Claims 9, 10, modified Adest et al discloses the system of claim 1, but fails to explicitly disclose wherein the controller is further configured with a preset power dissipation limit for the at least one photovoltaic module (claim 9] based on at least one of a photovoltaic module temperature, an ambient temperature, and a solar irradiance [claim 10]. 
Stratakos teaches the MPPT controller is further configured with a preset power dissipation limit for the at least one photovoltaic module based on a solar irradiance (Current l_test flows through photovoltaic device 304 in a direction opposite of that of 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Adest et al with the teaching of Stratakos for the purpose of promoting equal current sharing among strings (Stratakos, [0099]).
Regarding Claims 11, 17, Adest et al discloses the system of claims 1, 12, and Adest et al further teaches wherein the DC converter includes at least one of a buck converter, a buck-boost converter, and a Cuk converter (buck plus boost converter, [0066]).
4.	Claims 3, 8, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al US PG-Pub (2015/0137606 A1) in view of Kandasamy et al US PG-Pub (2014/0211529 A1) in further view of Stratakos Wipo document (WO 2014/062168 A1) and in further view of Zhang et al US PG-Pub (2009/0284998 A1).
Regarding Claims 3, 14, modified Adest et al discloses the system of claim 1. 
Adest et al as modified lacks the teaching wherein a trigger of the one or more triggers is an emergency shutdown signal. 
Zhang teaches a photovoltaic system having photovoltaic modules [0023], a DC-DC buck-boost converter having an MPPT module ([0022],[0025], [0048]; fig 3) and outputting the voltage to a capacitor which inputs to an inverter (112, fig 18,3). Zhang further teaches the MPPT controls the buck-boost modes according to a trigger of the one or more triggers which may be an emergency shutdown signal (the MPPT control block 304 may be capable of generating a conversion ratio command that prompts the

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adest et al with the teaching of Zhang for the purpose of removing a defective panel from the system safely.
Regarding Claim 8, modified Adest et al discloses the system of claim 1. Adest et al as modified fails to explicitly disclose further comprising: an emergency shutdown disconnect configured to electrically disconnect the at least one photovoltaic module from the photovoltaic system, wherein the emergency shutdown disconnect comprises one or more metal-oxide semiconductor field-effect transistors (MOSFETs). 
Zhang teaches a photovoltaic system including a photovoltaic module 102 and an MPPT control block 304 in a DC to DC converter supplying power to an inverter 112, ((0032), [0033), [0048); fig 1b, 3) and further teaches an emergency shutdown disconnect (shutdown register, (00611) configured to electrically disconnect the at least one photovoltaic module from the photovoltaic system (When the panel voltage is less than a predetermined primary threshold voltage, the MPPT control block 304 may operate in the dormant mode and the MPPT control block 304 may be capable of generating a conversion ratio command that prompts the power stage regulator 302 to turn off the transistors 31Oa-d when the MPPT control block 304 is in the dormant mode. Thus, the power stage 206 is placed in the shutdown mode and the panel 202 is circumvented, effectively removing the panel 202 from the photovoltaic system in which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adest et al with the teaching of Zhang for the purpose of removing a defective panel from the system safely.
Regarding Claim 19, Adest et al discloses a method (system and method, [0103], solar panels in a power harvesting system, [0042]), the method comprising: 
coupling a controller between the input capacitor of the inverter and the at least one photovoltaic module (DPWM control 305/606, having MPPT circuit, between solar panel 101 and input capacitor 620 and output to inverter capacitor 640, [0063], [0065].[0068]; fig 6), 
wherein the controller includes: a direct current (DC) converter (DC-DC converter may be used as a power converter, i.e., transferring the input power to output power, the input voltage varying according to the maximum power point, [0063]) configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module (converter 305 maybe shown as a buck plus boost converter. If the voltage is to be lowered, the boost portion may be shorted (e.g., FET switch 650 statically closed). If the voltage is to be raised, the buck portion may be shorted [0066]), to supply power from the at least one photovoltaic module to the input capacitor of the inverter (The converted power of the DC power source 101 may be output to the circuit through output terminals 610 and 612, across output capacitor 640, [0063]; fig 6; load 504 is an inverter, [0061], [0062]; fig 5); and a microcontroller unit (MCU) configured to control the DC converter to 
bucking, as controlled by the MCU, the voltage of the at least one photovoltaic module to the inverter via the DC converter in the forward buck mode to supply power to the input capacitor of the inverter (The controller 606 controls both the buck converter and the boost converter and determines whether a buck or a boost operation is to be performed, [0067), and monitoring, by the MCU, one or more triggers (external sensors 707 include ambient temperature sensors, solar radiance sensors, and sensors from neighboring panels. External sensors may be integrated into the converter 30, [0078]; system faults detected, [0100]) and changing, as controlled by the MCU, upon a determination by the MCU from the monitoring that a trigger condition has been met, the DC converter from the forward buck mode to the reverse boost mode (current and voltage sensing data is used by the MPPT to change the conversion ratio of the converter, [0065], [0066],[0093], [0096], [0100]; the conversion controller using MPPT does monitoring and logging and includes a protection module, [0070]).
Adest et al lacks the teaching of the DC converter increasing, in a reverse boost mode, a voltage of the input capacitor of the inverter, to dissipate power from the input capacitor in the at least one photovoltaic module, and wherein the MPPT controller is configured to automatically change the DC converter to the reverse boost mode to dissipate excess energy stored in the input capacitor and monitoring, by the MCU, one or more triggers for an emergency shutdown condition; and changing, as controlled by 
Kandasamy teaches a photovoltaic system for connecting to an inverter having an input capacitor, the photovoltaic system comprising: at least one photovoltaic module (photovoltaic (PV) micro inverter with synchronous bi-directional power converter, [0016]; PV panel102, Cin, converter 204. inverter 206, fig 2, 4); and a maximum power point tracking (MPPT) controller coupled between the input capacitor of the inverter and the at least one photovoltaic module (MPPT 212, [0018], [0019], [0021], [0027]; fig 2), wherein the MPPT controller is configured, to increase (reactive power compensative mode can act as buck or boost, [0063]), in a reverse boost mode (bi-directional boost converter, (0021]; controller 212 operates in at least two modes: a forward conduction mode during daytime when solar panel 102 is capable of supplying power to grid 106, and a reverse conduction mode during nighttime when solar panel 102 is incapable of supplying power to grid 106; controller 212 controls operation of micro inverter 104, and switches operation between the forward conduction mode and the reverse conduction mode of microinverter 104, (0031]), a voltage of the input capacitor of the inverter (in reactive power compensative mode, while Q1 is off, Cb [converter output capacitor] supplies current to input capacitor Cin, (0062]; fig 4), to dissipate power from the input capacitor (charging a battery 218, (0053]) and automatically change the DC converter to the reverse boost mode (controller 212 controls operation of micro inverter 104, and switches operation between the forward conduction mode and the reverse conduction 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kandasamy in the
invention of Adest et al in order to provide for stabilization of the system during the night, when the solar panels do not conduct (GE, (0031]). 
Adest et al as modified does not clearly discloses the teaching of dissipating the excess energy stored in the capacitor in the at least one photovoltaic module. 
Stratakos teaches a photovoltaic system for connecting to an inverter having an input capacitor, the photovoltaic system comprising: at least one photovoltaic module (photovoltaic module 304, inverter 306, capacitor Vin, (0034], (0035], (0037]; fig 3); and 	a maximum power point tracking (MPPT) controller coupled between the input capacitor of the inverter and the at least one photovoltaic module, (MPPT 302, photovoltaic module 304, inverter 306, (0034], [0037], fig 3) and having a DC-DC converter (buck-boost converter, [0078], (0088]) and automatically switch between forward and reverse conduction modes (MPPT controller 302 may alternately be configured to maximize input or output port power by maximizing a signal related to input port or output port power, (0044]). 
Stratakos further teaches the MPPT module automatically controls, using triggers (control subsystem 308 causes MPPT controller 302 to enter the reverse current operating mode, for example, when magnitude of signal lo is less than or equal to a threshold value, (0099]) a reverse conduction mode which dissipates energy stored in the capacitor into the photovoltaic module (flash and EL testing using reverse current 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Stratakos in the invention of Adest et al in order to allow testing of parallel strings of photovoltaic modules by the MPPT controller to set the optimum operating conditions (Stratakos, (0029], (0032], (0033]). 
Adest et al as modified lacks the teaching the trigger is an emergency shutdown condition. Zhang teaches a photovoltaic system including a photovoltaic module 102 and an MPPT control block 304 in a DC to DC converter supplying power to an inverter 112, ((0032], (0033], (0048]; fig 1b, 3) and further teaches the MCU monitoring an emergency shutdown disconnect (shutdown register, (0061]; when the panel voltage is less than a predetermined primary threshold voltage, the MPPT control block 304 may operate in the dormant mode and the MPPT control block 304 may be capable of generating a conversion ratio command that prompts the power stage regulator 302 to turn off the transistors 310a-d when the MPPT control block 304 is in the dormant mode. Thus, the power stage 206 is placed in the shutdown mode and the panel 202 is circumvented, effectively removing the panel 202 from the photovoltaic system in which it is implemented, (0059]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adest et al with the teaching of Zhang for the purpose of removing a defective panel from the system safely.

signal (detecting a dangerous level of a panel before ramping up the load, (0084), (0085), (0101)].
Response to Arguments
5.	Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive. 
The applicant argued in applicant’s remarks (pages 6-7) that:
“The sensors in Adest are not used to “automatically change the DC converter from the forward buck mode to the reverse boost mode to dissipate excess energy stored in the input capacitor,” as recited in claim 1. That is, Adest does not use the sensors to control operation of the converter. Thus, the Adest’s sensors are not used as “triggers” as recited in claim 1. Instead, the external sensors of Adest are for informational and diagnostic purposes, not to modify the operation of Adest’s “digital control machine.” Every discussion of these external sensors describes this “peripheral” use of sensors.” (page 6);
“Adest, in contrast, utilizes voltage and current metering to determine when to adjust the operation of the converter. Adest’s approach does not teach or suggest “automatically change the DC converter from the forward buck mode to the reverse boost mode to dissipate excess energy stored in the input capacitor,” as recited in claim 1.”’ (page 7);
In response to applicant's arguments, the examiner respectfully disagrees since the applicant argued against the references individually (Adest, applicant’s remarks pages 6-7), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitation from “automatically change the DC converter from the forward
buck mode to the reverse boost mode to dissipate excess energy stored in the input capacitor" was disclosed by Stratakos, it was not intended to be rejected by Adest, as argued by the applicant. Therefore, the argument is not persuasive since the reasoning by the examiner was based on the combination of Adest and Stratakos, not by Adest only as argued by the applicant, in addition that the applicant did not argued the merits of Stratakos.
As stated in the rejection above, Stratakos further teaches the MPPT module automatically controls, using triggers (control subsystem 308 causes MPPT controller 302 to enter the reverse current
operating mode, for example, when magnitude of signal lo is less than or equal to a threshold value, (0099)) a reverse conduction mode which dissipates energy stored in
the capacitor into the photovoltaic module (flash and EL testing using reverse current conduction, [0049]; reverse current flows through EL device 304 to emit flash, [0053]; during flash testing, Vddh is charged up, [0065]; note Vddh is the voltage across the input capacitor 324 fig 6).

In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Thus, the examiner suggests the applicant to clearly amend the broad claim language to in order to distinguish from the prior art of record.

Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mulkey et al (US 2013/0002031 A1) discloses the inverter has a power line modem connected to a digital microcontroller. A solid state switch is connected to an internal alternating current (AC) power line and an external AC power line and disconnects the internal AC power line from an AC grid during a non-generation time. A direct current (DC) power supply is connected to a DC power combiner and supplies DC power to electronic components of the power inverter. An LED based message system is connected to the digital microcontroller and indicates a status of the power inverter and input channels.
	Batten et al (US 2011/0160930 A1) discloses the converter i.e. power optimizer, has a power conversion stage transferring power from a power source to a central power converter e.g. inverter, with a power point tracking (PPT) feature. A controller manipulates an operating point of the converter for causing the PPT feature of the central power converter to operate at a point determined by the controller. The controller determines a maximum power point (MPP) for the power source. The controller provides a slope to the PPT feature of the central power converter by deviating from the maximum power point.
	Cho (US 2011/0134668 A1) discloses the converter has a maximum power point tracking (MPPT) controller for changing a controlled variable variation for MPP extraction in proportion to a current slope of new and renewable energy from a solar cell or wind power plant. The variation is set to a large value when the slope is out of a .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9AM-4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/

Primary Examiner, Art Unit 2836